Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 1 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 2 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 3 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 4 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 5 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 6 of 7
Case 21-30247-KLP   Doc 30   Filed 04/19/21 Entered 04/19/21 13:44:29   Desc Main
                             Document     Page 7 of 7
